UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2013 or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF1934 For the transition period from to Commission File Number: 2-93277-D MEDIZONE INTERNATIONAL, INC. (Exact name of registrant as specified in its charter) Nevada 87-0412648 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 4000 Bridgeway, Suite 401, Sausalito, California94965 (Address of principal executive offices, Zip Code) (415) 331-0303 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þ No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes þ No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ (Do not check if a smaller reporting company) Smaller Reporting Company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes ¨ No þ As of July 29, 2013, the registrant had 310,662,639 shares of common stock issued and outstanding. Table of Contents MEDIZONE INTERNATIONAL, INC. FORM 10-Q TABLE OF CONTENTS June 30, 2013 Page No. Part I — Financial Information Item 1. Financial Statements (Unaudited) 3 Consolidated Balance Sheets as of June 30, 2013 and December 31, 2012 3 Consolidated Statements of Comprehensive Loss for the Three and Six Months Ended June 30, 2013 and 2012 4 Consolidated Statements of Cash Flows for the Six Months Ended June 30, 2013 and 2012 5 Notes to the Consolidated Financial Statements 7 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 12 Item 3. Quantitative and Qualitative Disclosures About Market Risk 14 Item 4. Controls and Procedures 15 Part II — Other Information Item 1. Legal Proceedings 16 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 16 Item 5. Other Information 16 Item 6. Exhibits 16 Signatures 17 Table of Contents PART I – FINANCIAL INFORMATION Item 1. Financial Statements MEDIZONE INTERNATIONAL, INC. AND SUBSIDIARIES Consolidated Balance Sheets (Unaudited) June 30, December 31, 2012 (1) ASSETS Current Assets: Cash $ $ Inventory - Prepaid expenses Total Current Assets Property and Equipment, net Other Assets: Trademark and patents, net Lease deposit Total Other Assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current Liabilities: Accounts payable $ $ Accounts payable – related parties Accrued expenses Accrued expenses – related parties Customer deposits Notes payable Total Current Liabilities Other Payables Total Liabilities Commitments and Contingencies (Notes 4 and 5) Stockholders’ Deficit: Preferred stock, 50,000,000 shares authorized of $0.00001 par value, no shares issued or outstanding - - Common stock, 395,000,000 shares authorized of $0.001 par value, 310,662,639 and 288,771,227 shares issued and outstanding, respectively Additional paid-in capital Accumulated other comprehensive loss ) ) Accumulated deficit ) ) Total Stockholders' Deficit ) ) Total Liabilities and Stockholders’ Deficit $ $ The accompanying notes are an integral part of these consolidated financial statements. The consolidated balance sheet as of December 31, 2012 has been prepared using information from the audited balance sheet as of that date. 3 Table of Contents MEDIZONE INTERNATIONAL, INC. AND SUBSIDIARIES Consolidated Statements of Comprehensive Loss (Unaudited) For the Three Months Ended For the Six Months Ended June 30, June 30, Revenues $ $
